 

 Exhibit 10.1

 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS NOTE, THE REPAYMENT OF ALL
INDEBTEDNESS EVIDENCED HEREBY AND THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER
BY THE HOLDER HEREOF ARE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THAT
CERTAIN SUBORDINATION AGREEMENT, DATED ON OR ABOUT SEPTEMBER 30, 2017, BY AND
BETWEEN CROSSROADS FINANCIAL GROUP, LLC AND THE INITIAL HOLDER HEREOF. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF SUCH SUBORDINATION AGREEMENT AND THIS
NOTE, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.
 
Amended and Restated Convertible Secured Promissory Note
 
$18,000,000  November 8, 2017 (the “Amendment Date”)
CPN-3  Denver, Colorado
 
WHEREAS, MusclePharm Corporation, a Nevada corporation (the “Company”),
previously issued to Ryan Drexler or his assigns (the “Holder”) (i) a
convertible secured promissory note dated as of December 7, 2015, and amended as
of January 14, 2017, in the original principal amount of $6,000,000 (the “First
Convertible Note”), (ii) a convertible secured promissory note dated as of
November 8, 2016, in the original principal amount of $11,000,000 (the “Second
Convertible Note”) and (iii) a secured demand promissory note dated as of July
27, 2017, in the original principal amount of $1,000,000 (the “Demand Note”;
together with the First Convertible Note and the Second Convertible Note, the
“Prior Notes”);
 
WHEREAS, the First Convertible Note and the Second Convertible Note each
currently mature on November 8, 2017, while the Demand Note is due and payable
at any time on demand of the Holder;
 
WHEREAS, the Prior Notes are currently secured by a lien on and security
interest in all of the assets and properties of the Company, as described in the
Second Amended and Restated Security Agreement dated as of July 27, 2017, by and
between the Company and the Holder (the “Prior Security Agreement”);
 
WHEREAS, pursuant to that certain Restructuring Agreement, dated as of the date
hereof, by and between the Company and the Holder (the “Restructuring
Agreement”), the Company and the Holder have agreed to amend and restate the
Prior Notes to, among other things, extend the maturity date of such instruments
and make certain other amendments as set forth herein (the “Restructuring”); and
 
 
1

 
 
WHEREAS, after considering the other available strategic alternatives and
funding sources available to the Company, the Board of Directors of the Company
(the “Board”), on the recommendation of a special committee thereof, has
determined that the Restructuring is necessary and advisable to ensure the
Company’s ability to operate as a going concern and thereby protect the
interests of the Company and its stockholders;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Holder hereby amend and
restate the terms of, and supersede in their entirety, the Prior Notes as
follows:
 
For value received, the Company promises to pay to the Holder the principal sum
of Eighteen Million Dollars ($18,000,000), plus interest on the outstanding
principal amount at the rate of twelve percent (12%) per annum, in each case in
accordance with the terms and subject to adjustment as set forth in this amended
and restated note (this “Note”).
 
This Note is secured by a lien on and security interest in all of the assets and
properties of the Company, as described in the Third Amended and Restated
Security Agreement of even date herewith by and between the Company and the
Holder (the “Security Agreement”).
 
This Note is subject to the following terms and conditions:
 
1. Maturity.
 
(a) Repayment. Unless earlier converted or repaid (as applicable) as provided in
Sections 1(d), 2 or 3, all outstanding principal (including any PIK Interest)
and any accrued but unpaid interest under this Note (whether or not that
interest has been capitalized) plus the Event of Default Redemption Premium, as
applicable (collectively, the “Conversion Amount”), shall be due and payable on
December 31, 2019 (as such date may be accelerated solely in accordance with the
terms hereof, the “Maturity Date”).
 
(b) Interest.
 
(i) Interest on this Note shall commence on the Amendment Date and shall
continue and accrue daily at the applicable rate on the outstanding principal
amount until paid in full or converted in accordance with this Note.
 
(ii) Interest shall be computed on the basis of a year of 365 days for the
actual number of days elapsed.
 
(iii) Accrued and unpaid interest shall be paid by the Company to the Holder in
cash on the last day of each calendar quarter (each such date, an “Interest
Payment Date”), provided that, at the irrevocable election of the Company (as
determined by the independent directors of the Board) made in writing by notice
to the Holder at least two (2) business days prior to any Interest Payment Date,
and so long as no Event of Default has occurred and is then continuing, the
Company may elect to pay the PIK Amount of such interest either (at the sole
option of the independent directors of the Board) (i) in kind by increasing the
principal amount of this Note by such PIK Amount, or (ii) in shares of the
Company’s Common Stock, $0.001 par value per share (“Common Stock”), at the
closing price per share on the last business day of such calendar quarter
immediately preceding such Interest Payment Date, rounded down to the nearest
whole share on such Interest Payment Date. The “PIK Amount” shall, in respect of
any Interest Payment Date, be an amount equal to one-sixth of the interest
otherwise payable on such Interest Payment Date. Any interest paid in kind by
adding such interest then due to the unpaid principal amount shall be referred
to as “PIK Interest.”
 
 
2

 
 
(iv) Any interest not paid when due in cash (including any PIK Interest) shall
be capitalized and added to the principal amount of this Note and shall bear
interest, compounded annually, along with all other unpaid principal,
capitalized interest and other capitalized obligations hereunder.
 
(c) Events of Default.
 
(i) Notwithstanding Section 1(a) above, at the option and upon the declaration
of the Holder and upon written notice to the Company, the entire Conversion
Amount shall become due and payable upon an Event of Default. The occurrence of
the following shall constitute an “Event of Default”:
 
(1) the Company fails to pay any and all unpaid principal, accrued and unpaid
interest and all other amounts owing under the Note and the Security Agreement
when due and payable pursuant to the terms of the Note, provided, however, that
an Event of Default shall not be deemed to have occurred on account of a failure
to pay due solely to an administrative or operational error of any depositary
institution that is crediting by ACH or wiring such payment if the Company had
the funds to make the payment when due and payment is received by the Holder
within two (2) business days following the Company’s knowledge of such failure
to pay;
 
(2) the Company or any of its subsidiaries files any petition or action for
relief under any bankruptcy, reorganization, insolvency or moratorium law or any
other law for the relief of, or relating to, debtors, now or hereafter in
effect, or makes any general assignment for the benefit of creditors;
 
(3) an involuntary petition is filed against the Company or any of its
subsidiaries (unless such petition is dismissed or discharged within forty-five
(45) days) under any bankruptcy statute or similar law now or hereafter in
effect, or a custodian, receiver, trustee, assignee for the benefit of creditors
(or other similar official) is appointed to take possession, custody or control
of any property of the Company; or
 
(4) the Company breaches any other material term of this Note or the Security
Agreement (unless, in the case of any curable material breach, such material
breach is cured within thirty (30) days of the earlier of the date on which (x)
the Holder has given notice of such breach to the Company and (y) the Company
has actual knowledge of such breach);
 
 
3

 
 
(5) the Company amends or modifies the terms of any existing indebtedness in a
manner that increases the principal amount thereof or the interest rate
applicable thereto, accelerates the maturity of the obligations thereunder or
otherwise adversely affects the Holder; provided, that, the foregoing shall not
constitute an Event of Default if undertaken, caused, approved or voted in favor
of by the Holder in his capacity as an employee, officer or director of the
Company;
 
(6) a final judgment or judgments for the payment of money aggregating in excess
of $100,000 that are not covered by insurance or an indemnity from a
creditworthy party are rendered against the Company and/or any of its
subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay;
 
(7) the Company fails to pay, when due, giving effect to any applicable grace
period, any payment with respect to any funded indebtedness in excess of
$100,000 due to any third party (other than, with respect to unsecured funded
indebtedness only, payments contested by the Company in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with U.S. generally accepted accounting
principles) or is otherwise in breach or violation of any agreement for monies
owed or owing in an amount in excess of $100,000, other than unsecured trade
obligations in the ordinary course of business, which breach or violation
permits the other party thereto to declare a default or otherwise accelerate
amounts due thereunder; provided, that, the foregoing shall not constitute an
Event of Default if undertaken, caused, approved or voted in favor of by the
Holder in his capacity as an employee, officer or director of the Company; or
 
(8) there exists any circumstances or events that would, with or without the
passage of time or the giving of notice, result in a default or event of default
under any agreement binding the Company or any subsidiary, which default or
event of default would or is likely to have a material adverse effect on the
business, assets, operations or financial condition of the Company and its
subsidiaries, taken as a whole; provided, that, the foregoing shall not
constitute an Event of Default if such circumstances or events are undertaken,
caused, approved or voted in favor of by the Holder in his capacity as an
employee, officer or director of the Company;
 
provided, however, that all obligations under this Note, including without
limitation all principal (including any PIK Interest) and all accrued and unpaid
interest, shall be accelerated, and shall be immediately and automatically due
and payable (together with the Event of Default Redemption Premium, as
applicable) without any notice to the Company or other action, upon the
occurrence of any Event of Default described in clause (2) or (3) of this
Section 1(c)(i).
 
(ii) Notwithstanding anything to the contrary contained in this Note, at the
option of the Holder, at any time after the occurrence and during the
continuance of an Event of Default described in clause (1) of Section 1(c)(i),
the unpaid principal of this Note from time to time outstanding (including any
PIK Interest) and all past due installments of interest shall, to the extent
permitted by applicable law, bear interest at the Default Rate. For purposes of
this Section 1(c)(ii), “Default Rate” shall mean the rate per annum that is two
(2%) greater than the rate that is otherwise applicable to the obligations under
this Note, but in no event greater than the Maximum Rate (as defined below).
Application of the Default Rate shall not constitute a waiver of the Event of
Default arising from the overdue installment, and shall not prevent the Holder
from exercising any other rights or remedies available to the Holder with
respect to such Event of Default.
 
 
4

 
 
(d) Conversion. The Holder may at any time, and from time to time, in the sole
discretion of the Holder, upon written notice to the Company, elect to convert
all or a portion of the Conversion Amount into shares of the Common Stock, at a
price per share equal to one dollar and eleven cents ($1.11), rounded down to
the nearest whole share.
 
(e) Change of Control. The Company shall not enter into any agreement that would
effect, and shall not effect, any Change of Control (as defined below) unless
the Company has provided the Holder with at least fifteen (15) days’ advance
written notice of such Change of Control, including the anticipated
consideration to be received by the holders of the Company’s Common Stock, and
has otherwise provided the Holder with a meaningful opportunity to exercise its
conversion rights hereunder prior to the consummation of such Change of Control;
provided, that, the Holder shall maintain the confidentiality of any information
provided to it pursuant to this paragraph. The term “Change of Control” means
(i) a sale of all or substantially all of the Company’s assets other than to an
Excluded Entity (as defined below), (ii) a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, limited liability company or other entity other
than an Excluded Entity, in each case pursuant to which the stockholders of the
Company immediately prior to such merger, consolidation or other capital
reorganization or business combination transaction own less than fifty percent
(50%) of the voting interests in the surviving or resulting entity, or (iii) the
consummation of a transaction, or series of related transactions, in which any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of all of the Company’s then outstanding voting capital stock. Notwithstanding
the foregoing, a transaction shall not constitute a Change of Control if its
purpose is to (A) change the jurisdiction of the Company’s incorporation or (B)
create a holding company that will be owned in substantially the same
proportions by the persons who hold the Company’s voting capital stock
immediately before such transaction. An “Excluded Entity” means a corporation or
other entity of which the holders of voting capital stock of the Company
outstanding immediately prior to such transaction directly or indirectly
beneficially own voting capital stock representing at least a majority of the
votes entitled to be cast by all of such corporation’s or other entity’s voting
securities outstanding immediately after such transaction.
 
2. Mechanics and Effect of Conversion.
 
(a) Effectiveness of Conversion. Upon conversion of this Note, the Company will
be forever released from all of its obligations and liabilities under this Note
with respect to that portion of the Conversion Amount being converted, including
without limitation the obligation to repay such portion of the principal amount
and accrued and unpaid interest. Principal and accrued and unpaid interest on
this Note will be converted proportionally unless otherwise specified by the
Holder. Upon conversion of this Note, the Company shall take all such actions as
are necessary in order to ensure that the Common Stock issuable with respect to
such conversion shall be validly issued, fully paid and nonassessable.
 
 
5

 
 
(b) Issuance of Certificates. Upon conversion of this Note, the Holder shall
surrender this Note, duly endorsed, at the principal offices of the Company or
any transfer agent of the Company. At its expense, the Company shall, as soon as
practicable thereafter, issue and deliver to such Holder, at such principal
office, a certificate or certificates for the number of shares of Common Stock
to which such Holder is entitled upon such conversion, together with any other
securities and property to which the Holder is entitled upon such conversion
under the terms of this Note, including a check payable to the Holder for any
cash amounts payable as described herein. Upon any partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder, be issued by the Company to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid.
 
(c) Fractional Shares. No fractional shares of the Company’s Common Stock will
be issued upon conversion of this Note. If any fractional share of Common Stock
would, except for the provisions hereof, be deliverable upon conversion of this
Note, the Company, in lieu of delivering such fractional share, shall pay an
amount in cash equal to the value of such fractional share, as determined by the
per share conversion price used to effect such conversion.
 
3. Payment; Prepayment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company. Payment shall be credited first to any fees
and expenses due and payable hereunder, then to accrued and unpaid interest, and
then the remainder shall be applied to principal. The Company may prepay this
Note in whole or in part at any time following at least fifteen (15) and no more
than sixty (60) days’ advance written notice to the Holder, provided that the
Holder shall retain all rights of conversion until the date of repayment,
notwithstanding the pendency of any prepayment notice, and provided further that
upon the occurrence and during the continuance of an Event of Default, any such
prepayment shall be subject to the Event of Default Redemption Premium.
 
4. Adjustment Provisions. If after the Amendment Date the Company shall make or
issue, or shall fix a record date for the determination of eligible holders of
its capital stock entitled to receive, a dividend or other distribution payable
with respect to the Common Stock that is payable in securities of the Company,
assets (including cash), or rights or warrants to purchase shares of Common
Stock or securities convertible into shares of Common Stock (each, a “Dividend
Event”), and such dividend or other distribution is actually made, then, and in
each such case, the Holder, upon conversion of all or a portion of the
Conversion Amount into shares of Common Stock at any time after such Dividend
Event, shall receive, in addition to the Common Stock issuable upon such
conversion of the Note, the securities or other assets, rights or warrants that
would have been issuable to the Holder had the Holder, immediately prior to such
Dividend Event, converted such Conversion Amount into Common Stock.
 
 
6

 
 
5. Event of Default Redemption Premium. Notwithstanding anything to the contrary
contained in this Note, upon the occurrence and during the continuance of any
Event of Default, any conversion, redemption, payment, or prepayment of this
Note under any circumstances (including whether voluntary or involuntary,
whether prior to or following any acceleration, and whether or not during or in
connection with any bankruptcy or similar proceeding) shall be in an amount
equal to the sum of (i) the product of (a) the sum of all outstanding principal
(including any PIK Interest) and all accrued interest and (b) one hundred and
five percent (105%) and (ii) all fees and expenses and all other amounts owing
in connection with this Note and the Security Agreement; provided, that, any
amount provided for in clause (ii) shall, in connection with any conversion, be
paid in cash. The difference between the product calculated under clause (i) of
the prior sentence and the sum described in clause (i)(a) of such sentence shall
be referred to as the “Event of Default Redemption Premium.”
 
6. Covenants.
 
(a) Restrictions on Additional Indebtedness and Liens and Subordination. The
Company may not incur or suffer to exist any Indebtedness (as defined below)
other than Permitted Indebtedness (as defined below) or any Lien (as defined
below) other than Permitted Liens (as defined below).
 
(i) “Indebtedness” shall mean any and all indebtedness for borrowed money; all
obligations in respect of any deferred purchase price; all obligations in
respect of capital leases; all reimbursement obligations in respect of letters
of credit, surety bonds and similar instruments; all obligations evidenced by
notes, bonds, loan agreements, debentures and similar instruments; and all
guarantee obligations and contingent obligations in respect of any of the
foregoing.
 
(ii) “Permitted Indebtedness” shall mean (a) Indebtedness evidenced by this
Note; (b) Indebtedness in respect of taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings; provided, that Company maintains adequate
reserves therefor; (c) Indebtedness existing as of the date hereof and set forth
on the schedule of Permitted Indebtedness attached hereto, or pursuant to an
instrument set forth on such schedule; (d) Indebtedness to trade creditors
(including suppliers) incurred in the ordinary course of business, including
Indebtedness incurred in the ordinary course of business with corporate credit
cards; (e) extensions, refinancings, repayment and renewals of the obligations
under this Note and under any Permitted Indebtedness described in clause (d)
above, provided that the principal amount is not increased or the terms modified
to impose materially more burdensome terms upon the Company, and (f)
Subordinated Indebtedness incurred after the date of this Note and approved by a
majority of the independent directors of the Board.
 
 
7

 
 
(iii) “Subordinated Indebtedness” means secured and/or unsecured Indebtedness
expressly subordinated to the obligations of the Company to the Holder hereunder
and under the Security Agreement, including in payment and lien priority.
 
(iv) “Lien” shall mean any lien, claim, encumbrance or similar interest in or on
any asset, including without limitation any security interest or mortgage.
 
(v) “Permitted Lien” shall mean (a) Liens securing Indebtedness evidenced by
this Note; (b) Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided that the Company maintains adequate reserves therefor; (c)
claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords arising out of operation of law so long as the obligations secured
thereby (i) are not past due or (ii) are being properly contested and for which
the Company has established adequate reserves; (d) Liens consisting of deposits
or pledges made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and similar laws; (e)
Liens on equipment (including capital leases) to secure purchase money
Indebtedness existing as of the date hereof, or any permitted refinancing
thereof, so long as such security interests do not apply to any property of the
Company other than the equipment so acquired, and the Indebtedness secured
thereby does not exceed the cost of such equipment, and provided that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed, or refinanced (as may have been reduced by any payment
thereon) does not increase; (f) Liens on accounts, inventory, machinery,
equipment, instruments, documents, chattel paper, general intangibles and other
assets to secure purchase money Indebtedness under agreements set forth on the
schedule of Permitted Indebtedness attached hereto and (g) Liens to secure the
obligations under agreements set forth on the schedule of Permitted Liens
attached hereto.
 
7. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Company and the Holder. Notwithstanding the foregoing, the Holder
may not assign, pledge or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.
 
8. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York (without giving effect to any conflict of
laws principles that would require application of the laws of another
jurisdiction other than Section 5-1401 of the General Obligations Law of the
State of New York.).
 
9. Jurisdiction. Each of the Company and the Holder irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
sitting in the State of New York, and of the courts of its own corporate or
individual domicile with respect to actions or proceedings brought against it as
a defendant, for purposes of all proceedings. Each of the Company and the Holder
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any proceeding and any
claim that any proceeding has been brought in an inconvenient forum. Any process
or summons for purposes of any proceeding may be served on the Company or the
Holder, as applicable, by mailing a copy thereof by registered mail, or a form
of mail substantially equivalent thereto, addressed to it at its address as
provided for notices under this Note.
 
 
8

 
 
10. Waiver of Jury Trial. Each of the Company and the Holder hereby irrevocably
waives any and all right to trial by jury in any proceeding.
 
11. Notices. Any notice required or permitted by this Note shall be in writing
and shall be deemed sufficient when delivered personally or by overnight courier
or sent by email or fax (upon customary confirmation of receipt), or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, addressed to the party to be notified at such party’s
address or fax number as set forth on the signature page, as subsequently
modified by written notice, or if no address is specified on the signature page,
at the most recent address set forth in the Company’s books and records;
provided, that, any notice to the Company by the Holder also shall be provided
to the independent directors of the Board.
 
12. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance herewith shall be binding upon the Company, the Holder and each
transferee of this Note.
 
13. Entire Agreement. This Note, together with the Security Agreement and the
Restructuring Agreement, constitutes the entire agreement between the Company
and the Holder pertaining to the subject matter hereof, and any and all other
written or oral agreements existing between the Company and the Holder are
expressly canceled.
 
14. Counterparts. This Note may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which together will
constitute a single agreement.
 
15. Action to Collect on Note. The Company promises to pay all costs and
expenses, including reasonable attorney’s fees, incurred in connection with the
collection or enforcement of this Note or any obligation hereunder, including
without limitation during or in the context of any bankruptcy, receivership,
trusteeship, reorganization or insolvency proceeding or other proceeding under
any other law for the relief of, or relating to, debtors, now or hereafter in
effect, and all such amounts shall be payable on demand (or, if the Holder is
prevented by applicable law from making demand, as and when incurred by the
Holder) and, if not paid when due, shall be capitalized and become part of the
principal amount of this Note, and interest shall accrue thereon as set forth
for other principal amounts under this Note.
 
 
9

 
 
16. Loss of Note. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.
 
17. Interest Rate Limitation. Notwithstanding anything to the contrary contained
herein, the interest paid or agreed to be paid under this Note shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If the Holder shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal amount
remaining owed under this Note or, if it exceeds such unpaid principal amount,
refunded to the Company. In determining whether the interest contracted for,
charged, or received by the Holder exceeds the Maximum Rate, the Holder may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of this Note.
 
18. Indemnification. The Company shall, to the fullest extent permitted by law,
indemnify (but only to the extent of and out of Company assets) the Holder
against all reasonable expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by the Holder in connection with any claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative, before or by any court or any
administrative or legislative body or authority, in which the Holder is
involved, as a party or otherwise, or with which the Holder may be threatened,
arising in connection with this Note or the Security Agreement (each, an
“Action”), except to the extent the same has been finally adjudicated to
constitute fraud, gross negligence or willful misconduct of the Holder or a
breach by the Holder of this Note or the Security Agreement. Promptly after
receipt by the Holder of notice of the commencement or threatened commencement
against it of any third party Action, the Holder will notify the Company. The
Company will be entitled to assume the defense of the Action unless the Holder
shall have reasonably concluded that a conflict may exist between the Company
and the Holder in conducting the defense of the Action. If the Company assumes
the defense of any Action in accordance with the provisions of this Section, it
will not be liable to the Holder for any legal or other expenses subsequently
separately incurred by the Holder in connection with the defense of such Action.
The Company shall not be liable for any settlement of a third-party Action
effected without its written consent, which consent may not be unreasonably
withheld.
 
19. Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 
 
10

 
 
20.           Reaffirmation; Amendment and Restatement. The Company has created
a lien on and security interest in all of the assets and properties of the
Company in favor of the Holder to secure its obligations hereunder, pursuant to
the Security Agreement. The Company hereby acknowledges that it has reviewed the
terms and provisions of this Note and consents to the amendment and restatement
of the Prior Notes effected pursuant to this Note. The Company hereby confirms
that the Security Agreement will continue to secure, to the fullest extent
possible in accordance with the Security Agreement, the payment and performance
of the obligations set forth herein, as applicable now or hereafter existing,
and that this Note does not constitute a novation of the obligations and
liabilities existing under the Prior Notes or the Prior Security Agreement. The
Company and the Holder hereby agree that, on the Amendment Date, the terms and
provisions of the Prior Notes shall be and hereby are amended and restated in
their entirety by the terms, conditions and provisions of this Note, and the
terms and provisions of the Prior Notes shall be superseded by this Note.
 
[Remainder of Page Intentionally Left Blank]
 
 


11

 
IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Convertible Secured Promissory Note as of the date indicated herein.
 
 
MusclePharm Corporation
 
 
 
 
 
 
By:  
/s/ Brian Casutto
 
 
 
Name  Brian Casutto
 
 
 
Title Executive Vice President, Sales & Operations
 

  
 
Acknowledged and Agreed:
 
Ryan Drexler
 
/s/ Ryan Drexler
 
 


12

 
Schedule of Permitted Indebtedness
 
Purchase and Sale Agreement, dated as of January 11, 2016, between the Company
and Prestige Capital Corporation, as amended or modified through the date
hereof, and as hereafter amended or modified with the consent of the Holder in
his capacity as such or as a director or officer of the Company, providing for
aggregate borrowings up to a maximum principal amount of $10,000,000.
 
Loan and Security Agreement, dated as of October 6, 2017, among the Company,
Canada MusclePharm Enterprises Corp. and Crossroads Financial Group, LLC, as
amended or modified through the date hereof, and as hereafter amended or
modified with the consent of the Holder in his capacity as such or as a director
or officer of the Company, providing for aggregate borrowings up to a maximum
principal amount of $3,000,000.
 
Capital leases outstanding at June 30, 2017 described in Note 9 to the Condensed
Consolidated Financial Statements contained in the Company’s 10-Q for the
quarter ended June 30, 2017.
 
Schedule of Permitted Liens
 
Loan and Security Agreement, dated as of October 6, 2017, among the Company,
Canada MusclePharm Enterprises Corp. and Crossroads Financial Group, LLC, as
amended or modified through the date hereof, and as hereafter amended or
modified with the consent of the Holder in his capacity as such or as a director
or officer of the Company, providing for aggregate borrowings up to a maximum
principal amount of $3,000,000.
 
 
 
 
 


13
